 SOUTHERN CALIFORNIA GAS COMPANYSouthern California Gas CompanyandGas UtilityWorkers Council,AffiliatedWith UtilityWorkersUnion of America,AFL-CIO,Petitioner.Case21-RC-1 1143September 24, 1969DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer IW. Em.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board RulesandRegulationsandStatements of Procedure,Series 8, as amended, and by direction of theRegionalDirector for Region 21. this case wastransferred to the National Labor Relations Boardfordecision.Thereafter, the Petitioner and theIntervenor,SouthernCaliforniaProfessionalEngineeringAssociation, filed briefs which havebeen duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entire record in this case. the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.The Employer is a public utility engaged in thesale and distribution of gas in southern California.The Petitioner seeks a self-determination election ina unit, as amended at the hearing, of all airconditioning servicemen, industrial servicemen, andservice technicians employed 'by the Employer, butexcludingallotheremployees,guards,andprofessional employees and supervisors as defined intheAct. The employees in the aforesaid unit arecurrently represented by the Intervenor as part of alarger unit of Employer's professional, technical,and sales employees, and the Petitioner seeks to addthem to its overall unit.The intervenor contends that its contracts withtheEmployer covering the employees in theproposed unit constitute a bar to an election herein,and accordingly, that the petition is untimely. Wefind no merit in this contention. At the time thepetitionwas filed Intervenor had three separateagreementswith the Employer. Two of theseagreements, a pension agreement and a savings plan607agreement, are for a period of 3 years ending onApril 1. 1970. As these agreements are limited tosupplemental topics they do not constitute a bar toan election.Appalachian Shale Products Co.,121NLRB 1160, 1163:Pipe Foundri & Machine Co.,106 NLRB 828:Bethlehem Steel Corp.95 NLRB1508. The third agreement, covering wages, hours,and other terms and conditions of employment, wasfor a 1-year period ending May 1, 1969. As thepetitionwas filed on February 6. 1969, it was filedwithin the 30-day open period and was timely.LeonardWholesaleMeals, Inc,136NLRB 1000,DeluxeMetal Furniture Company,121NLRB 995.Accordingly. we shall consider the petition on itsmerits.4.In1939,Petitionerwas certified as thecollective-bargaining representative for a unit ofEmployer's employees. Subsequently Petitioner hasbeencertifiedasthecollective-bargainingrepresentativeforotherunitsofEmployer'semployees. In each case, the newly organizedemployees have been included in the contract whichwas subsequently negotiated by Petitioner andEmployer.Petitionercurrentlyrepresentsapproximately3,000oftheEmployer'sapproximately 5,000 employees.In1946, the Intervenor was certified as thecollective-bargaining representative for certain ofEmployer's technical and professional employees In1951, intervenor petitioned for a systemwide unit ofsales, technical, and professional employees, whichincludedtheservicetechnicians,industrialservicemen, and air conditioning servicemen at issueinthepresentproceeding.The Petitioner hereinintervened in that case. Pursuant to a stipulation ofthe parties, the Board found that the proposed unitwasappropriateanddirectedanelection.'Subsequently, alter a Board conducted election, theIntervenor was certified as the collective-bargainingrepresentative for these employees. Since that timethese employees have been covered by successivecollective-bargaining agreements negotiated by theIntervenor and the Employer. At present there areapproximately 400 employees in this unit.Petitioner now seeks a self-determination electioninorder to sever the approximately 60 servicemenfrom the unit as presently represented by theIntervenor and to include these employees in thelargeoverallunitrepresentedbyPetitioner.Itcontends that the disputed employees are notproperly included in the larger unit represented bythe Intervenor, but, rather have a clear relationshiptotheservicemenalreadyrepresentedbythePetitioner,'relyingprimarilyon the degree ofinterchange between the employees in the proposedunitand these employees. In addition, Petitionercontends that there have been changes in the dutiesof the classifications in the proposed unit since 1951.'96 NLRB 1070'Petitioner currently represents the following four classifications ofservicemen,parts truck serviceman(specializes in the installation of parts178 NLRB No 97 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter a careful consideration of all the relevantfactsin this case we conclude that the proposed unitisnot appropriate and, accordingly.we shall dismissthe petition.ContrarytoPetitioner'scontention,the recordshows that theduties of eachof the classifications inthe proposed unit are substantially the same as theywerein1951. TheService Technicianisprincipallyconcernedwiththeinstallationofgasairconditioning,and the difficult servicing of units,balancing of air flow and related matters.He worksfrequently with sales employees'and works dailywith the air conditioning servicemen.A substantialproportion of the service technician's time is spentcalling on air conditioning dealers in order to advisethem on how gas air conditioning should be installedand consulting with customers,either with respect tonew installation or with respect to problems whichhave developed after installation.When makingthese calls he wears a businessman'ssuit and tie.TheServiceTechnicianalso has the responsibilityfor determining whether or not the Employer shouldwarrantcertainequipment.Anywherefromone-third to two-thirds of the time of the servicetechnician is spent working as an air conditioningservicemanona"downhill"'basis.Theclassificationof service technician was created in1951. Atthe time of the 1951 representation hearingthere was one employee in this classification.'At thepresent time there are 18 service technicians. TheIndustrialServicemanperforms adjustment andequipment service on industrial gas fired equipment.At thetime of the 1951 representation hearing therewere six employees in this classification.'At presentonly one employee-holds this classification and,when this employee leaves, the Employer expects todiscontinue the classification.TheAir ConditioningServicemandoesroutineservicingofgasairon various appliances and doing the more difficult call back jobs that aserviceman Icannot handle),commercial serviceman(specializes inservicingrestaurantandhotelequipment and commercial cookingequipment),serviceman I (does mechanical work and routine service ondomestic appliances in the home),and serviceman 2 (lower classificationalsoworking on residential appliances,principally in the area of turninggas on and off)'The sales employees are included in the unit as presently represented bythe IntervenorAn employee is working"downhill" when he is performing work in alower classification, but without any reduction in pay.'In 1951 the parties stipulated that this classification was a professionalclassification.'in 1951 the parties stipulated that this classification was a professionalconditioners and air conditioning equipment. Onlyemployees trained as serviceman lare consideredforpromotion to this classification.' Prior toperforming any duties in this classification anemployeemust receive 4 weeks of specializedtraining consisting of 16 days of classroom training,and 4 days of field training. Thereafter he receivedfollowup on the job training. At the time of the1951representationhearingtherewerefiveemployees in this classification. At present there are41.In our opinion the employees in the proposed unitdo not have a separate identity of interest fromthose in the Intervenor's unit which would justify achange in their unit placement.While there is acertainamountofinterchangebetweentheemployees in the proposed unit and those in the unitcurrently represented by the Petitioner, we do notregard this as a significant factor in determiningwhether to direct an election permitting therequested self-determination election for possibleseverancefrom the unit represented by theIntervenor.The employees involved are skilled inthe installation and servicing of air conditioningequipment, doing much the same work as they havesince their 1951 inclusion in the sales, technical andprofessional unit. The service technicians, and theair conditioning servicemen to a lesser extent, havefrequent contact with the sales employees. There arenow many more gas air conditioning units in useand the service technicians have reached the stagewhere a substantial percentage of their time is spentconsulting with dealers and customers rather thandoing the manual labor ordinarily associated withthe work of a serviceman. On this record it does notappear that the air conditioning service technicians,the industrial technicians, and the air conditioningservicemen share a community of interest soseparate and distinct from that of their fellow unitemployees in sales, technical, and professionalclassifications as to warrant the election sought.Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition be, and itherebyis, dismissed.classification'This includes all servicemen represented by Petitioner except theservicemen 2